Case 14-02492        Doc 40     Filed 05/07/19     Entered 05/07/19 13:28:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-02492
         Felinda E Holmes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2014.

         2) The plan was confirmed on 03/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/05/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,550.00.

         10) Amount of unsecured claims discharged without payment: $38,599.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-02492       Doc 40      Filed 05/07/19    Entered 05/07/19 13:28:28                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $31,460.00
         Less amount refunded to debtor                         $260.00

 NET RECEIPTS:                                                                                  $31,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,481.46
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,481.46

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed         Paid         Paid
 ABRI CREDIT UNION              Unsecured      2,098.00       1,808.89         1,808.89        550.28        0.00
 CANDICA LLC                    Unsecured         315.00        315.51           315.51          95.98       0.00
 CAPITAL ONE AUTO FINANCE       Unsecured            NA       3,200.44         3,200.44        973.60        0.00
 CASHCALL INC                   Unsecured         745.00         92.26            92.26          92.26       0.00
 CHECKADVANCEUSA.NET/WLCC       Unsecured         300.00        542.87           542.87        165.15        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           627.00        853.30           853.30        259.58        0.00
 CREDITORS COLLECTION BUREAU Unsecured         1,085.00       3,401.15         3,401.15      1,034.66        0.00
 ECMC                           Unsecured     29,859.00     33,429.65        33,429.65      10,169.58        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured           0.00        337.56           337.56        102.69        0.00
 NICOR GAS                      Unsecured         745.00        763.59           763.59        232.29        0.00
 OAK HARBOR CAPITAL III LLC     Unsecured         525.00        537.98           537.98        163.66        0.00
 ONEMAIN                        Unsecured      4,406.00       3,571.33         3,571.33      1,086.43        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         724.00        672.50           672.50        204.58        0.00
 PREMIER BANKCARD/CHARTER       Unsecured         473.00        381.25           381.25        115.98        0.00
 PRESENCE HEALTH                Unsecured            NA         264.83           264.83          80.56       0.00
 PRESENCE HEALTH                Unsecured            NA       1,085.50         1,085.50        330.22        0.00
 PRESENCE HEALTH                Unsecured            NA         221.55           221.55          67.40       0.00
 PRESENCE HEALTH                Unsecured            NA         495.88           495.88        150.85        0.00
 PRESENCE HEALTH                Unsecured            NA       1,012.14         1,012.14        307.90        0.00
 PRESENCE HEALTH                Unsecured      2,000.00          75.00            75.00          22.82       0.00
 QUANTUM3 GROUP                 Unsecured      1,587.00       1,170.63         1,170.63        356.12        0.00
 ASSOCIATED RADIOLOGISTS OF JOL Unsecured          10.00           NA               NA            0.00       0.00
 FIA CARD SERVICES              Unsecured         656.00           NA               NA            0.00       0.00
 BEACON FINANCIAL               Unsecured         200.00           NA               NA            0.00       0.00
 EDUCATION ACS WELLS FARGO      Unsecured     16,945.00            NA               NA            0.00       0.00
 ALLSTATE INSURANCE             Unsecured         225.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-02492      Doc 40     Filed 05/07/19    Entered 05/07/19 13:28:28             Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim       Principal      Int.
 Name                            Class    Scheduled      Asserted      Allowed        Paid         Paid
 AMERICAN CASH ADVANCE        Unsecured         475.00           NA           NA            0.00       0.00
 247 GREEN ST                 Unsecured         475.00           NA           NA            0.00       0.00
 CASH JAR                     Unsecured         700.00           NA           NA            0.00       0.00
 CITY OF JOLIET               Unsecured         216.00           NA           NA            0.00       0.00
 CITY OF JOLIET               Unsecured         391.00           NA           NA            0.00       0.00
 CITY OF JOLIET               Unsecured         848.00           NA           NA            0.00       0.00
 CLARIENT DIAGNOSTIC          Unsecured          46.00           NA           NA            0.00       0.00
 COMCAST                      Unsecured         407.00           NA           NA            0.00       0.00
 FIRST MIDWEST BANK           Unsecured      1,400.00            NA           NA            0.00       0.00
 SKO BRENNER AMERICAN         Unsecured         189.00           NA           NA            0.00       0.00
 SOUMA DIAGNOSTICS            Unsecured          67.00           NA           NA            0.00       0.00
 NUMARK CREDIT UNION          Unsecured          85.00           NA           NA            0.00       0.00
 PAYDAY LOAN STORE            Unsecured      2,600.00            NA           NA            0.00       0.00
 PAYDAY LOAN CENTER           Unsecured         200.00           NA           NA            0.00       0.00
 PERSONAL FINANCE             Unsecured      2,864.00            NA           NA            0.00       0.00
 PROVENA MEDICAL CENTER       Unsecured      3,745.00            NA           NA            0.00       0.00
 JOLIET RADIOLOGICAL          Unsecured         142.00           NA           NA            0.00       0.00
 LLOYD MEINHART               Unsecured      2,016.00            NA           NA            0.00       0.00
 CREDITORS BANKRUPTCY SERVICE Unsecured         147.00           NA           NA            0.00       0.00
 MIRAMED REVENUE GROUP        Unsecured         147.00           NA           NA            0.00       0.00
 CU RECOVERY                  Unsecured         575.00           NA           NA            0.00       0.00
 DIRECTV                      Unsecured         208.00           NA           NA            0.00       0.00
 EDUCATION FED LOAN SERVICING Unsecured      7,040.00            NA           NA            0.00       0.00
 EDUCATION FED LOAN SERVICING Unsecured     10,191.00            NA           NA            0.00       0.00
 EDUCATION WACHOVIA EDUCATION Unsecured     16,945.00            NA           NA            0.00       0.00
 WESTERN SKY FUNDING          Unsecured         500.00           NA           NA            0.00       0.00
 SPRINT                       Unsecured      1,795.00            NA           NA            0.00       0.00
 STATE COLLECTION SERVICE     Unsecured         880.00           NA           NA            0.00       0.00
 TCF NATIONAL BANK            Unsecured         345.00           NA           NA            0.00       0.00
 TITAN INSURANCE              Unsecured         130.00           NA           NA            0.00       0.00
 US FAST CASH                 Unsecured         500.00           NA           NA            0.00       0.00
 T MOBILE                     Unsecured         817.00        552.35       552.35        168.03        0.00
 US DEPARTMENT OF EDUCATION   Unsecured      7,218.00     28,654.58     28,654.58      8,716.96        0.00
 VERIZON                      Unsecured         908.00        890.69       890.69        270.96        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-02492        Doc 40      Filed 05/07/19     Entered 05/07/19 13:28:28              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $84,331.43         $25,718.54              $0.00


 Disbursements:

         Expenses of Administration                             $5,481.46
         Disbursements to Creditors                            $25,718.54

 TOTAL DISBURSEMENTS :                                                                      $31,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
